Title: To James Madison from George Logan, 31 March 1812
From: Logan, George
To: Madison, James


Dear SirStenton March 31: 1812
Altho not in public life, I feel with the deepest anguish the progress of events passing before my eyes, and in an alarming degree threatening the peace of my country.
We appear to be approaching a crisis in our affairs, which calls for the whole wisdom of our councils. I allude to the contemplated invasion of Canada. A subject every rational citizen regards with horror.
Perhaps you may ask, Why I trouble you, who have so much important business on your hands with my political opinions. Because I am your friend, and because as chief magistrate invested with immense power, respecting our foreign relations; it rests with you to restore peace and prosperity to our distracted country.
No period of time was ever more propitious than the present to preserve peace between the United States and Great Britain. The Prince of Wales has just come to the throne. He is in his political principles a decided whig. His associates have always been the friends of the United States; in opposition to the contracted views of his Father. A respectable mission sent to England to congratulate him on the event: and at the same time by amicable discussion to point out the mutual interests of both countries to preserve peace; would enable you at the meeting of Congress in December next, to submit to the consideration of Senate, a treaty honorable to yourself and beneficial to your country. I speak with confidence derived from personal conversations (when lately in England) with men of all parties, and in every situation of life.
We have had sufficient experience of the total failure and ill effects of recrimination and retaliation, even supported by the partiality of many of the most distinguished characters in England. Proceed to the invasion of Canada — or adopt any other hostile measures favorable to France, and you will unite every man in England against you.
It is not my business decisively to blame or excuse the pretexts urged by either contending party. I know that every one’s own cause appears the most just. I only desire, that before we involve our country in the miseries of war we should adopt measures of the most sincere pacification; not only to satisfy our own minds, but such as will justify us in the opinion of the present and future generations. Let us remove from the path of peace, every hostile act. Let us negotiate with candor, frankness and forbearance, becoming the republican character.
The crisis will not admit of frivolous ceremony or procrastination. I address you in the language of a friend, and in the spirit of a free citizen. I conjure you as you value your future peace of mind, and the liberties of your country over which you preside; not to lose a moment in restoring the peace, happiness and prosperity of our beloved country.
May God give you wisdom and firmness of mind in this day of trial. Accept assurances of my friendship
Geo Logan
